Case 13-43464        Doc 42     Filed 03/14/19     Entered 03/14/19 11:03:03          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-43464
         Brenda K Smith

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/06/2013.

         2) The plan was confirmed on 03/21/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/13/2018.

         5) The case was dismissed on 01/11/2019.

         6) Number of months from filing to last payment: 61.

         7) Number of months case was pending: 64.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $17,450.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-43464      Doc 42       Filed 03/14/19    Entered 03/14/19 11:03:03                 Desc         Page 2
                                                 of 4



 Receipts:

        Total paid by or on behalf of the debtor             $38,463.98
        Less amount refunded to debtor                           $44.56

 NET RECEIPTS:                                                                                  $38,419.42


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $3,900.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                     $1,773.78
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $5,673.78

 Attorney fees paid and disclosed by debtor:                $100.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal      Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 DELBERT SERVICES CORPORATION   Unsecured            NA       1,320.44         1,320.44        136.20        0.00
 HEIGHTS FINANCE                Secured           786.08        786.08           786.08        786.08      18.27
 ILLINOIS DEPT OF REVENUE       Priority          572.66        572.66           572.66        572.66        0.00
 ILLINOIS DEPT OF REVENUE       Unsecured         116.50        116.50           116.50          87.08       0.00
 INTERNAL REVENUE SERVICE       Unsecured      1,591.55       2,590.55         2,590.55      2,052.57        0.00
 INTERNAL REVENUE SERVICE       Priority       6,704.71       6,704.71         6,704.71      6,704.71        0.00
 INTERNAL REVENUE SERVICE       Priority             NA       5,232.18         5,232.18      5,232.18        0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured         425.00        425.12           425.12        325.13        0.00
 PREMIER BANKCARD/CHARTER       Unsecured         394.00        417.75           417.75        319.50        0.00
 PREMIER BANKCARD/CHARTER       Unsecured         477.00        476.66           476.66        377.67        0.00
 PRESENCE HEALTH                Unsecured            NA         400.57           400.57        306.36        0.00
 PRESENCE HEALTH                Unsecured            NA         547.25           547.25        433.60        0.00
 PRESENCE HEALTH                Unsecured         114.00        113.73           113.73          85.01       0.00
 PRESENCE HEALTH                Unsecured      1,250.00       1,249.50         1,249.50        990.01        0.00
 REGIONAL ACCEPTANCE CORPORAT   Unsecured      7,572.00       7,572.46         7,572.46      5,999.88        0.00
 T-MOBILE                       Unsecured      1,581.00            NA               NA            0.00       0.00
 TRIBUTE                        Unsecured         594.00           NA               NA            0.00       0.00
 TRIBUTE MASTERCARD             Unsecured         746.00           NA               NA            0.00       0.00
 VISION FINANCIAL SERVI         Unsecured         404.00           NA               NA            0.00       0.00
 HEALTHLAB                      Unsecured         451.00           NA               NA            0.00       0.00
 MERCHANTS CREDIT GUIDE         Unsecured         172.00           NA               NA            0.00       0.00
 NCO FINANCIAL SYSTEM           Unsecured         447.00           NA               NA            0.00       0.00
 CASHCALL                       Unsecured         700.00           NA               NA            0.00       0.00
 CHOICE RECOVERY                Unsecured          71.00           NA               NA            0.00       0.00
 EMP OF WILL COUNTY             Unsecured          57.00           NA               NA            0.00       0.00
 ESCALLATE LLC                  Unsecured         459.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-43464       Doc 42        Filed 03/14/19    Entered 03/14/19 11:03:03                Desc        Page 3
                                                   of 4



 Scheduled Creditors:
 Creditor                                       Claim           Claim         Claim       Principal       Int.
 Name                                 Class   Scheduled        Asserted      Allowed        Paid          Paid
 CADENCE HEALTH                   Unsecured         186.00             NA           NA            0.00        0.00
 SFC CENTRAL BANKRUPTCY           Unsecured         500.00          499.76       499.76        395.97         0.00
 STATE COLLECTION SERVICE         Unsecured         547.00            0.00         0.00           0.00        0.00
 T MOBILE                         Unsecured      1,265.00         1,112.68     1,112.68        881.61         0.00
 US BANK TRUST NA                 Secured             0.00            0.00         0.00           0.00        0.00
 US BANK TRUST NA                 Secured        4,736.74         4,736.74     4,736.74      4,736.74         0.00
 US SMALL BUSINESS ADMINISTRATI   Secured        1,000.00         1,000.00     1,000.00      1,000.00         0.00
 US SMALL BUSINESS ADMINISTRATI   Secured             0.00            0.00         0.00           0.00        0.00
 USA PAYDAY LOANS                 Unsecured      1,000.00         1,646.30     1,646.30      1,304.41         0.00
 WILL COUNTY TREASURER            Secured        1,200.00             0.00         0.00           0.00        0.00


 Summary of Disbursements to Creditors:
                                                                Claim            Principal               Interest
                                                              Allowed                Paid                   Paid
 Secured Payments:
       Mortgage Ongoing                                          $0.00              $0.00                 $0.00
       Mortgage Arrearage                                    $5,736.74          $5,736.74                 $0.00
       Debt Secured by Vehicle                                   $0.00              $0.00                 $0.00
       All Other Secured                                       $786.08            $786.08                $18.27
 TOTAL SECURED:                                              $6,522.82          $6,522.82                $18.27

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00                $0.00                  $0.00
        Domestic Support Ongoing                              $0.00                $0.00                  $0.00
        All Other Priority                               $12,509.55           $12,509.55                  $0.00
 TOTAL PRIORITY:                                         $12,509.55           $12,509.55                  $0.00

 GENERAL UNSECURED PAYMENTS:                             $18,489.27           $13,695.00                  $0.00


 Disbursements:

        Expenses of Administration                               $5,673.78
        Disbursements to Creditors                              $32,745.64

 TOTAL DISBURSEMENTS :                                                                          $38,419.42




UST Form 101-13-FR-S (9/1/2009)
Case 13-43464        Doc 42      Filed 03/14/19     Entered 03/14/19 11:03:03            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/14/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
